STATE OF MICHIGAN

                                    SUPREME COURT



PEOPLE OF THE STATE OF MICHIGAN,
          Plaintiff-Appellee,
                                                           SC: 153970
v                                                          COA: 314245
                                                           Macomb CC: 2012-001661-FH
ALVIN LEWIS RICHARDSON,
         Defendant-Appellant.
_________________________________________/

    Statement of Justice Viviano Granting Defendant-Appellant’s Motion to Disqualify

       VIVIANO, J. On July 21, 2016, defendant filed a motion to disqualify me from this case.

Having presided over defendant’s trial, I would have recused myself from the case, regardless of

defendant’s motion. Therefore, I would grant defendant’s motion.